Title: To George Washington from George Plater, 22 November 1781
From: Plater, George
To: Washington, George


                  
                      22 November 1781
                  
                  The General Assembly joyfully embrace the opportunity which your wellcome arrival in this City affords them of testifying to your Excellency in person, their high sense of your signal services and of shewing you every mark of esteem and respect.  Actuated by the purest public spirit, your long and steady perseverance, and anxious unremitted vigilance, under the pressure of surrounding difficulties, to save your Country from the Tyranny and oppression of a powerfull nation, exhibit to the world a character of most exalted virtue, and fill the minds of all America, with gratitude and veneration.  
                  Strength of judgment, united with genius full of resources, and singularly distinguished by a constant serenity and presence of mind, in the midst of dangers and distress, instantly discerned, and seized the decisive moments of enterprize, planned the passage of the Delaware in a wintry and tempestuous night, the consequential surprize and capture of the Hessians at Trenton, speedily followed by that masterly movement, which extricated undisciplined levies from an imminent and unequal conflict with veteran troops, eluded the vigilance of an active commander, turned Retreat into Victory at Princeton, checked the Enemy’s rapid career, raised the drooping spirits of your Country, and inspired your Soldiers with confidence in their General and themselves.
                  Your military talents, eminent as they are, form not the most admired part of your character: your inviolable regard to the civil authority, manifested on all occasions, and in situations the most trying, claims the warmest acknowledgments of the guardians of the rights and liberties of the People.
                  Your great example has diffused its influence thro’ out the States, your watchfull care and attention have been extended in every quarter, and the happy effects are viewed with equal admiration and pleasure, in all our Military operations, conducted by brave and virtuous Officers, and executed by undaunted Troops, patient and persevering under accumulated hardships and distress.
                  Accept Sir the sincerest thanks of the Legislature on behalf of this State for your eminent services, with warm and gratefull hearts they entertain the highest sense of the great obligations you have laid upon them, obligations which cannot cease and can only be attempted to be discharged by endeavouring to preserve the memory of those Actions by which they were created.
                  While we pay this just tribute to your Excellency’s distinguished merit, we feel a peculiar pleasure in acknowledging the powerful assistance afforded us by our generous Ally, the signal proofs of skill and bravery exhibited by his Officers, and Soldiers, and their strict discipline and exemplary Behaviour on their march through this State.
                  We have the greatest satisfaction in congratulating you on the late most glorious success of the Allied Army under your immediate command; an event, which reflects the highest Honor upon your Excellency, adds lustre to the Allied Arms and affords a rational ground of belief, that under the favor of divine providence, the freedom Independence and happiness of America will shortly be established upon the surest foundation.
                  
                      Geo: Plater 
                     Presidt of the Senate
                     Thos Cockey Deye 
                     Speaker of the House of Delegates
                     
                  
               